Case 0:20-cv-61732-WPD Document 14 Entered on FLSD Docket 12/02/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 20-61732-CIV-DIMITROULEAS

  CATHEDRAL OF PRAISE WORSHIP
  CENTER, INC.,

          Plaintiff,

  v.

  SCOTTSDALE INSURANCE COMPANY,

        Defendant.
  _____________________________________/



                   ORDER ADOPTING REPORT OF MAGISTRATE JUDGE



          THIS CAUSE is before the Court on Defendant Scottsdale Insurance Company’s Motion

  to Compel Appraisal, to Stay Litigation, to Delineate and Itemize Appraisal Award, and to Strike

  Plaintiff’s Claim for Attorneys’ Fees [DE 9] and the Report and Recommendation of United

  States Magistrate Judge Alicia O. Valle [DE 13], issued on November 13, 2020. The Court notes

  that no objections to the Report [DE 13] have been filed, and the time for filing such objections

  has passed. As no timely objections were filed, the Magistrate Judge’s factual findings in the

  Report [DE 13] are hereby adopted and deemed incorporated into this opinion. LoConte v.

  Dugger, 847 F.2d 745, 749-50 (11th Cir. 1988), cert. denied, 488 U.S. 958 (1988); RTC v.

  Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993).

       Although no timely objections were filed, the Court has conducted a de novo review of the

  Report [DE 13] and record and is otherwise fully advised in the premises. The Court agrees with

                                                  1
Case 0:20-cv-61732-WPD Document 14 Entered on FLSD Docket 12/02/2020 Page 2 of 3




  the Magistrate Judge’s analysis and conclusions.

          Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. The Report [DE 13] is hereby ADOPTED and APPROVED;

         2. Defendant Scottsdale Insurance Company’s Motion to Compel Appraisal, to Stay

             Litigation, to Delineate and Itemize Appraisal Award, and to Strike Plaintiff’s Claim

             for Attorneys’ Fees [DE 9] is hereby GRANTED IN PART AND DENIED IN

             PART;

         3. Defendant’s request for an appraisal is GRANTED. The parties are DIRECTED to

             proceed with the appraisal process set forth in the Appraisal Provision of the

             Insurance Policy.

         4. Defendant’s request for an itemized and delineated appraisal is DENIED.

         5. The above-styled action is hereby STAYED pending the completion of the appraisal.

             Upon completion of the appraisal, the parties should immediately file a notice with

             the Court advising that the stay should be lifted. The parties shall file joint status

             reports on March 1, 2021, and every sixty (60) days thereafter regarding the status of

             the appraisal process.

         6. Defendant’s motion to strike the attorney’s fee provision in the Complaint is

             GRANTED IN PART to the extent that Plaintiff should be permitted to file an

             Amended Complaint seeking attorney’s fees under the appropriate Florida statute.

         7. The Clerk is DIRECTED to ADMINISTRATIVELY CLOSE this case during the

             pendency of the appraisal.



                                                    2
Case 0:20-cv-61732-WPD Document 14 Entered on FLSD Docket 12/02/2020 Page 3 of 3




         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 2nd day of December, 2020.




  Copies furnished to:
  Magistrate Judge Valle
  Counsel of record




                                           3
